JOURNAL ENTRY and OPINION
{¶ 1} Having reviewed the record, we find that the trial court's order of September 7, 2003 was not a final appealable order, as the issue of damages was left unresolved. State exrel. White v. Cuyahoga Metro. Hous. Auth. (1997),79 Ohio St.3d 543; Bautista v. Kolis (2001), 142 Ohio App.3d 169. In turn, the trial court's order denying appellant's motion for relief from judgment is also not a final appealable order. Vanest v.Pillsbury Co. (1997), 124 Ohio App.3d 525, 532. Therefore, we are without jurisdiction to hear this appeal. Section 3(B)(2), Article IV of the Ohio Constitution; see, also, R.C. 2501.02. For those reasons, appellees' motion to dismiss is granted.
 {¶ 2} Appeal dismissed. It is ordered that appellees recover of appellant costs herein taxed. A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Celebrezze, Jr., P.J., and Karpinski, J., concur.